WILLIAM A. CULPEPPER, Judge Pro Tern.
This is a companion suit to Miller v. Bailey, et al., 621 So.2d 1174 (La.App. 3d Cir.1993), No. 92-1178 on the docket of this court. For the reasons assigned in Miller, the judgment of the trial court is reversed in part to assess -0- fault to the State, Department of Transportation and Development, the State, Department of Public Safety and Corrections, and Anthony Shane Richard; plaintiff Ortego’s claims against them are dismissed. The judgment is amended to assess fault as follows: Stephen S. Bailey — 50%; Antonial K. Miller— 20%; plaintiff Tina Marie Ortego — 17%; third persons (non parties) — 13%.
The quantum of the trial court’s award of $17,500 damages is affirmed. Accordingly, the judgment is amended to award $2886.05 to Tina Marie Ortego and against Antonial K. Miller.
In all other respects, the judgment of the trial court is affirmed.
Costs in the trial court and of this appeal are assessed equally, one-third each, to LIGA, to Antonial K. Miller and to Tina Marie Ortego.
REVERSED in PART; AFFIRMED in PART; AMENDED and RENDERED.